
	

114 HR 4817 IH: Birmingham Civil Rights National Historical Park
U.S. House of Representatives
2016-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4817
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2016
			Ms. Sewell of Alabama (for herself, Mr. Byrne, Mrs. Roby, Mr. Rogers of Alabama, Mr. Aderholt, Mr. Brooks of Alabama, and Mr. Palmer) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the Birmingham Civil Rights National Historical Park in Birmingham, Alabama, as a unit
			 of the National Park System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Birmingham Civil Rights National Historical Park. 2.FindingsCongress finds the following:
 (1)The Birmingham Civil Rights District is an area of downtown Birmingham, Alabama, where significant events in the American Civil Rights Movement of the 1950s and 1960s took place. Many sites in this area are listed on the National Register of Historic Places, including the A.G. Gaston Motel, Kelley Ingram Park, 16th Street Baptist Church, Bethel Baptist Church, the 4th Avenue Historic District, and the Birmingham Civil Rights Institute.
 (2)In the 1960s, Birmingham was regarded as one of the most segregated cities in the South. Parks, pools, playgrounds, hotels, theaters, and elevators were segregated by race. Discrimination extended to public housing and employment. Despite some change in the early 1950s, segregation remained firmly in place and violence was frequently used to maintain the status quo.
 (3)From 1945 to 1963, Birmingham witnessed 60 bombings of African-American homes, businesses, and churches designed to intimidate Civil Rights advocates. The violence earned the City the nickname Bombingham. In early 1963, Alabama Governor George Wallace declared, Segregation Now! Segregation tomorrow! Segregation Forever!.
 (4)In the spring of 1963, Reverend Fred Shuttlesworth requested that the Southern Christian Leadership Conference (SCLC) make the City of Birmingham the epicenter for an ambitious new Civil Rights campaign. Project C (C for confrontation) was designed to eliminate segregation through mass protests, marches, and sit-ins. The A.G. Gaston Motel served as headquarters for Project C, and was home base for much of the SCLC leadership including Dr. King.
 (5)The A.G. Gaston Motel opened in 1954 and was regarded as a historic monument to black entrepreneurship in a time of racial segregation. The Motel was built and owned by Arthur George Gaston (1892–1996), a prominent African-American businessman, and is listed on the National Register of Historic Places.
 (6)The Project C campaign began on April 6, 1963, when police arrested 45 protestors who marched from the A.G. Gaston Motel to downtown Birmingham. One week later, during the Good Friday march, Dr. Martin Luther King, Jr., was arrested and jailed by Birmingham police. While in prison, Dr. King wrote his famous Letter from a Birmingham Jail. He wrote the letter as a response to the Call to Unity statement from eight White Alabama clergymen who opposed segregation. They believed that the battle for equality should be fought in the courts, not by outsiders trying to stir up civil unrest. As a response, Dr. King wrote I am in Birmingham because injustice is here..
 (7)Phase two of Project C began in May of 1963 with a series of mass protests in which children played a leading role. On May 2, 1963, over 900 children were arrested by police, overwhelming the capacity of the City’s jails. In response, Birmingham Commissioner of Public Safety Bull Connor ordered firefighters and police to prevent new waves of marchers from leaving Kelly Ingram Park.
 (8)On May 3, 1963, youth protestors in Kelly Ingram Park were violently dispersed by police dogs and powerful water cannons. Images of the brutal police response to peaceful protestors spread across the country, shocking the conscience of the Nation and the world.
 (9)Fearing civil unrest and unrepairable damage to the City’s reputation, the Birmingham business community and local leaders agreed to release the peaceful protestors, integrate lunch counters, and begin to hire African-Americans. On May 10, 1963, the A.G. Gaston Motel served as the site to announce this compromise between local White leaders and civil rights advocates. The Motel was bombed later that day.
 (10)Amid continued racial tensions, on September 15, 1963, a bomb detonated at the 16th Street Baptist Church as children were entering the basement on their way to worship. Addie Mae Collins, Carole Robinson, and Cynthia Wesley, who were all 14, and Denise McNair, 11, were tragically killed. The explosion injured 22 others and left significant damage to the church. Dr. Martin Luther King, Jr., travelled to Birmingham to deliver the eulogy for the four little girls. This act of domestic terrorism shocked the conscience of the Nation and the world, and became a galvanizing force for the passage of historic Civil Rights Act of 1964.
 (11)Located just south of 16th Street Baptist Church is the 4th Avenue Historic District. The district was the center for Black-owned businesses, which served Black customers during the City’s long period of enforced segregation. Specifically, the district was the home of one of the most well-known African-American owned radio stations in the state. Black radio stations and disc jockeys played a critical role in mobilizing support for the civil rights movement. DJs sent coded messages as to the whereabouts of police, roadblock locations, and rally information.
 (12)Also located in Birmingham is Bethel Baptist Church. Led by Reverend Fred Shuttlesworth, this church served as the headquarters for the Alabama Christian Movement for Human Rights from 1956 to 1961. It was also a place of refuge for displaced and injured members of the 1961 Freedom Ride, and was the target of multiple bombings in the 1950s and 1960s. Reverend Shuttlesworth’s church, as well as many other Birmingham Churches such as the New Pilgrim Baptist Church, hosted mass meetings leading up to many of the civil rights marches throughout the City. The students and faculty of Miles College, a Historically Black College in the Birmingham area, supplemented the efforts of the local churches. Miles College was one of the few institutions of higher education open to African-Americans in the area, and produced many community leaders.
 (13)In 1992, decades after the Civil Rights Movement, the Birmingham Civil Rights Institute opened its doors. The Institute stands at the center of the Birmingham Civil Rights District, acting as a hub for children, students, adults, and scholars who come to learn about the American Civil Rights Movement. The 27,000-square-foot permanent gallery within the Institute was designed to bring visitors back to the 1950s when Birmingham was deeply segregated. The Institute serves more than 140,000 individuals each year, and encourages new generations to examine our country’s civil rights history, as well as issues such as equality and justice.
 (14)The preservation, historic interpretation, and management of the Birmingham Civil Rights National Historical Park’s important historical resources require the collaboration of Federal and municipal entities, as well as community organizations.
			3.Establishment of the Birmingham Civil Rights National Historical Park in Birmingham, Alabama
 (a)Establishment and purposeThere is hereby established Birmingham Civil Rights National Historical Park in Birmingham, Alabama, for the purposes of—
 (1)preserving and interpreting for the benefit of present and future generations the significant civil rights history in the Birmingham Civil Rights National Historical Park;
 (2)coordinating preservation, catalyzing economic revitalization, and facilitating interpretive efforts by Federal, State, or local governmental entities, and/or private and nonprofit organizations; and
 (3)creating appropriate collaborative management to ensure the preservation and interpretation of the park’s historical significance.
 (b)BoundariesThe Park shall consist of those lands and interests in lands, including buildings, within the areas generally depicted as Bethel Baptist Church and Birmingham Civil Rights Historic District on the map entitled Civil Rights District and dated March 2, 2016.
 (c)Acquisition of landThe Secretary may acquire additional buildings, assets, and lands and interests in lands for addition to the park by donation, transfer, or exchange only. At no time shall the park consist of more than 11 acres.
			4.Administration
 (a)In generalThe Secretary shall administer the Park in accordance with this Act and laws generally applicable to units of the National Park System. Nothing in this Act shall modify any authority of the United States to carry out Federal laws on Federal land located within the Park.
 (b)Cooperative agreementThe Secretary may enter into cooperative agreements with Federal, State, City, or other public and non-profit institutions under which the Secretary may identify, interpret, and provide assistance for the preservation of non-Federal properties within the Park and at sites in close proximity to the Park, including providing for placement of directional and interpretive signage, exhibits, and technology-based interpretive devices.
 (c)Management planNot later than 3 fiscal years after the date on which funds are first made available to carry out this Act, the Secretary, in consultation with the City, shall complete a general management plan for the Park in accordance with applicable laws, including section 100502 of title 54, United States Code.
 5.DefinitionsFor the purposes of this Act: (1)CityThe term City means the city of Birmingham, Alabama.
 (2)ParkThe term Park means the Birmingham Civil Rights National Historical Park. (3)SecretaryThe term Secretary means the Secretary of the Interior.
			
